IN THE SUPREME COURT OF THE STATE OF NEVADA


                    KEVIN L. CAMP,                                          No. 70207
                    Petitioner,
                    vs.
                    THE EIGHTH JUDICIAL DISTRICT
                    COURT OF THE STATE OF NEVADA,                             FILED
                    IN AND FOR THE COUNTY OF
                    CLARK; AND THE HONORABLE                                   JUN 1 7 2016
                    MICHELLE LEAVITT, DISTRICT
                    JUDGE,
                    Respondents,
                    and
                    THE STATE OF NEVADA,
                    Real Party in Interest.

                                          ORDER DENYING PETITION
                                This original petition for a writ of mandamus' asks this court
                    to order the district court to set bail in an amount not to exceed $300,000.
                                "A writ of mandamus is an extraordinary remedy, and
                    therefore, the decision to entertain the petition lies within our discretion.
                    Such a writ is available only to compel the performance of an act which
                    the law especially enjoins as a duty resulting from an office, trust or
                    station." Winkle v. Foster, 127 Nev. 488, 490-91, 269 P.3d 898, 899 (2011)
                    (internal citation and quotation marks omitted). "[It] will not lie to control
                    discretionary action, unless discretion is manifestly abused or is exercised
                    arbitrarily or capriciously."   Round Hill Gen. Improvement Dist. v.
                    Newman, 97 Nev. 601, 603-04, 637 P.2d 534, 536 (1981) (internal citation

                          'Petitioner also seeks a writ of prohibition. Because petitioner does
                    not contend that the district court exceeded its jurisdiction, a writ of
                    prohibition is not appropriate. See NRS 34.320.



SUPREME COURT
       OF
     NEVADA


(0) 1947A )4IE11.
                                                                                        -Re
                  omitted); see also State v. Eighth Judicial Dist. Court (Armstrong), 127
                  Nev. 927, 931-32, 267 P.3d 777, 780 (2011) (defining manifest abuse and
                  arbitrary or capricious exercise of discretion in context of mandamus).
                  The petitioner carries the burden of demonstrating that extraordinary
                  relief is warranted. Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228,
                  88 P.3d 840, 844 (2004). Having considered the petition and its
                  accompanying documents, we are not satisfied that our intervention by
                  way of extraordinary writ is warranted.      See Nev. Const. art. 1, § 7
                  (stating that bail may be restricted for defendants charged with murder)
                  see also NRS 178.498 (listing factors for consideration when setting bail);
                  NRS 178.4853 (listing factors for consideration when setting bail).
                  Accordingly, we
                              ORDER the petition DENIED.




                  cc: Hon. Michelle Leavitt, District Judge
                       Hofland & Tomsheck
                       Kuzemka Law Group
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e'